Exhibit 10.2
COMMON STOCK WARRANT
     THIS SECURITY AND THE SHARES (AS DEFINED BELOW) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.
NEITHER THIS SECURITY NOR ANY SHARE MAY BE SOLD OR TRANSFERRED ABSENT SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.
     Effective Date: September •, 2009
WARRANT TO PURCHASE COMMON STOCK
OPKO HEALTH, INC.
EXPIRING SEPTEMBER •, 2014
     THIS WARRANT CERTIFIES THAT • or their permitted assigns (“Holder”), for
good and valuable consideration, the receipt of which is hereby acknowledged,
has been granted the right to purchase from OPKO Health, Inc., a Delaware
corporation (the “Company”), at any time and from time to time, for a period
commencing on the Effective Date (as defined below) and ending on the Expiration
Date, • (the “Warrant Number”) validly issued, fully-paid and non-assessable
shares (the “Shares”) of the Company’s common stock, par value $.01 per share,
subject to adjustment as provided herein, at the exercise price of $2.48 per
share (the “Exercise Price”).
     1. Term of Warrant. Subject to the terms and conditions set forth herein,
this Warrant shall be exercisable, in whole or in part, during the term (“Term”)
commencing at 9:00 a.m., New York, New York time, on the date hereof (the
“Effective Date”) and ending at 5:00 p.m., New York, New York time on the
Expiration Date, and shall be void thereafter.
     2. Exercise of Warrant.
          2.1. Manner of Exercise. The purchase rights represented by this
Warrant are exercisable by the Holder in whole or in part, at any time, or from
time to time, during the Term, by the surrender of this Warrant and the Notice
of Exercise (in the form annexed hereto as Exhibit A), duly completed and
executed on behalf of the Holder, at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder), upon payment of the purchase price of the Shares to be purchased in
cash or wire transfer to an account designated by the Company.
          2.2. Time of Exercise. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above (the “Exercise Date”), and the Person
entitled to receive the Shares issuable upon such exercise shall be treated for
all purposes as the holder of record of such Shares as of the close of business
on such date. As used in this Warrant, “Person” shall mean an individual,
corporation, limited liability company, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock company, government (or
any agency or political subdivision thereof) or other entity of any kind.

-1-



--------------------------------------------------------------------------------



 



          2.3. Delivery of Certificate and Revised Warrant. As promptly as
practicable on or after the Exercise Date and in any event within fifteen
(15) days thereafter, the Company at its expense, will issue and deliver to the
Person(s) entitled to receive the same a certificate or certificates for the
number of Shares issuable upon such exercise or other appropriate written
evidence of the issuance of the Shares. In the event that this Warrant is
exercised in part, the Company at its expense shall execute and deliver a new
Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised at the same time.
          2.4. No Fractional Shares. No fractional Shares shall be issued upon
the exercise of this Warrant. In lieu of any fractional Share to which the
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the Exercise Price multiplied by such fraction.
     3. Adjustments to the Shares.
          3.1. Merger, Sale of Assets, etc. If at any time while this Warrant,
or any portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of securities otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another entity in which the Company is
not the surviving entity, or a reverse triangular merger in which the Company is
the surviving entity but the Company’s shares of capital stock outstanding
immediately prior to the merger are converted by virtue of the merger into other
property, whether in the form of securities, cash or otherwise, or (iii) a sale
or transfer of the Company’s properties and assets as, or substantially as, an
entirety to any other person, this Warrant shall thereafter represent the right
to acquire the number of Shares or other securities or property which the Holder
of this Warrant would have owned immediately after the consummation of such
reorganization, merger, consolidation, sale or transfer, if the Holder of this
Warrant had exercised this Warrant immediately before the effective date of the
reorganization, merger, consolidation, sale or transfer.
          3.2. Reclassification, etc. If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Warrant
Number shall be appropriately adjusted, all subject to further adjustment as
provided for herein.
          3.3. Split, Subdivision or Combination of Shares. If the Company at
any time while this Warrant, or any portion hereof, remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, the Warrant Number shall be proportionately increased (and the
Exercise Price decreased correspondingly) in the case of a split or subdivision
or proportionately decreased (and the Exercise Price increased correspondingly)
in the case of a combination.

-2-



--------------------------------------------------------------------------------



 



          3.4. Adjustments for Dividends in Shares or Other Securities or
Property. If while this Warrant, or any portion hereof, remains outstanding and
unexpired, the holders of the securities as to which purchase rights under this
Warrant exist at the time shall have received, or, on or after the record date
fixed for the determination of eligible shareholders, shall have become entitled
to receive, without payment therefor, other or additional securities or property
(other than cash) of the Company by way of dividend, then and in each case, this
Warrant shall represent the right to acquire, in addition to the number of
Shares receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional
securities or property (other than cash) of the Company that such Holder would
hold on the date of such exercise had it been the holder of record of the
security receivable upon exercise of this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such Shares and/or all other additional securities
available to it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions of this Warrant.
     4. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to Section 3, the Company at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to each Holder a certificate setting forth, in reasonable detail, the
event requiring the adjustment or readjustment, the amount of such adjustment or
readjustment, the method by which such adjustment or readjustment was
calculated, the Exercise Price, and the number of Shares and the amount, if any,
of other property that at the time would be received upon the exercise of the
Warrant. The Company shall upon the written request, at any time, of any such
Holder, furnish or cause to be furnished to such Holder a like certificate.
     5. Share Legend. Each certificate for Shares issued upon exercise of this
Warrant shall bear the following legend:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OFFERED FOR SALE IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO OPKO HEALTH, INC., A DELAWARE
CORPORATION, AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON RESALE PURSUANT TO THAT CERTAIN
SECURITIES PURCHASE AGREEMENT WITH THE COMPANY DATED SEPTEMBER •, 2009, A COPY
OF WHICH CAN BE OBTAINED FROM THE ISSUER OR THE HOLDER OF THIS SECURITY. NO
TRANSFER OF SUCH SECURITY WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS
ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH AGREEMENT.
     6. Shares to be Fully Paid. The Company will issue Shares pursuant to this
Warrant as fully paid, non-assessable and free from all liens and encumbrances.
     7. Company to Reserve Shares. At all times before the date on which the
Warrant expires (the “Expiration Date”), the Company will reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Shares or Shares held in the treasury of the

-3-



--------------------------------------------------------------------------------



 



Company, for the purpose of effecting the exercise of this Warrant, the full
number of Shares then deliverable upon the exercise of this Warrant. The
issuance of this Warrant shall constitute full authority to those officers of
the Company who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for Shares upon exercise of this
Warrant.
     8. Exchange of Warrant. The Holder may exchange this Warrant, at the
Company’s expense, at any time prior to the Expiration Date, by surrendering
this Warrant to the Company, for other warrant certificates, upon the same terms
and conditions of this Warrant, which in the aggregate entitle the Holders to
purchase the balance of Shares then covered by this Warrant.
     9. No Rights as Stockholder. Except as otherwise provided herein, this
Warrant will not entitle the Holder to any of the rights of a stockholder of the
Company, including, without limitation, the right to vote or to receive
distributions.
     10. Amendment. This Warrant may not be amended except with the prior
written consent of the Holder and the Company. Any instrument given by or on
behalf of the Holder in connection with any consent to any modification or
amendment will be conclusive and binding on all subsequent holders of this
Warrant.
     11. Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Shares, and in case of loss, theft or destruction,
of indemnity or security reasonably satisfactory to it (which, in the case of
the Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
issue or cause to be issued a new Warrant or stock certificate of like tenor and
dated as of such cancellation, in lieu of such Warrant or stock certificate.
     12. Transfer. The securities evidenced hereby have not been registered
under the Securities Act of 1933 or any state securities laws; such securities
may not be transferred, sold, pledged, or otherwise disposed of unless such
securities are registered under the Securities Act of 1933 and such state laws
or such transactions are exempt from the registration requirements thereof. Upon
surrender of this Warrant as a result of a transfer hereof, the Company, at the
expense of the transferee or transferor hereof, as the transferee and transferor
may decide between themselves, will issue and deliver to, or to the order of,
the transferee a new Warrant in the name of such transferee, or as such
transferee (on payment by such transferee of any applicable transfer taxes) may
direct, calling in the aggregate on the face thereof for the number of Shares
called for on the face of this Warrant. As a condition to effecting any
transfer, the Holder shall notify the Company of the proposed transfer by
delivering a Notice of and Form of Assignment (in the form annexed hereto as
Exhibit B), duly completed and executed on behalf of the Holder at the office of
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the Holder).
     13. Successors and Assigns. This Warrant shall not be assignable by the
Company without the prior written consent of the Holder and any such assignment
in violation hereof shall be null and void. Subject to the foregoing, this
Warrant shall bind and inure to the benefit of the Company and its permitted
successors and assigns, the Holder and its successors and assigns.

-4-



--------------------------------------------------------------------------------



 



     14. Applicable Law. This Warrant shall be construed in accordance with, and
governed by, the laws of the State of Florida without giving effect to the
conflict of law provisions thereof.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
as of the Effective Date set forth above.

            OPKO HEALTH, INC.
(A DELAWARE CORPORATION)
      By:           Name:   Steven Rubin        Title:   Executive Vice
President, Administration   

-6-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE OF EXERCISE
     Dated:                     
     1. The undersigned hereby elects to purchase                      shares of
the common stock of OPKO Health, Inc. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of such securities
in full. Such purchase price is being paid in cash. .
     2. Please issue certificate(s) representing said shares in the name of the
undersigned or in such other name(s) as is specified below and deliver such
certificates to the address(es) specified below:
[insert name(s) and address(es)]
     3. Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:
[strike if not applicable]

            [Insert name of Holder]
      By:           Name:           Title:      

-7-



--------------------------------------------------------------------------------



 



         

EXHIBIT B
NOTICE OF AND
FORM OF ASSIGNMENT
(TO BE SIGNED ONLY ON TRANSFER OF WARRANT)
     For value received, the undersigned hereby sells, assigns, and transfer
unto                     , federal taxpayer identification number
                    , whose address is                     , the right
represented by the within Warrant to purchase           shares of Common Stock
of                      to which the within Warrant relates, and appoints the
Secretary of                      Attorney to transfer such right on the books
of                      with full power of substitution in the premises.

                Dated:        (Signature must conform to name of holder as     
specified on the face of the Warrant)                    Address           

            Signed in the presence of:
                     

-8-